DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31 recites the limitation "the endodontic instrument" in line 17; claim 38 recites the limitation “the endodontic instrument” in lines 5-6; and claim 42 recites the limitation “the endodontic instrument” in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Double Patenting
Claims 40-41 is objected to under 37 CFR 1.75 as being a substantial duplicate of claims 27-28. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). Claims 27-28 are supposed to be apparatus claims directed to a device for controlling an electric motor for moving a tool, but the body of the claims do not include any structural limitations of said device. The body of claims 27-28 only recite a method of operation of the recited device. The same method 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katsuda et al (US Publication 20150086941).
Claims 27 and 40, Katsuda et al teaches an endodontic apparatus comprising a control device 9 for controlling operation of a dental tool 5, wherein the control device receives feedback information through sensor 13d before outputting a series of control signals to motor 7 that will rotate tool 5. Motor controller 11 sends a signal to the motor which initiates movement of the tool in a forward direction using a desired acceleration rate and torque (as described in paragraphs 0051 and 0052; after a desired motor and load (torque) is reached, the torque and the speed of the motor is adjusted based on the desired angle of rotation and current detected by sensor 13d. Although, Katsuda et al teaches operating the tool at different torque values as well as different speed values which are set by unit 14 within control device 9, they do not specific the values of the torque set by the control device.
It would have been obvious to one person of ordinary skill in the art at the time the invention was filed to use the control device of Katsuda et al to adjust the torque and 
Claims 28, 41, and 32, Katsuda et al describes in paragraph 0052 that the motor controller 11 triggers the changes in output torque based on a detected current signals (measured by resistor 13d) and motor torque.
Claims 29-30 and 33-34, Katsuda et al describes operating the tool/motor in a forward direction and a reverse direction when operating the cutting tool 5 in a root canal treating procedure (see for example the description given in paragraphs 0038-0039).
Claims 31 and 42, Katsuda et al teaches an endodontic apparatus comprising a motor 5, a control unit, and a first sensor 13 d, wherein the control unit comprises a drive unit 13 for driving the motor, a second sensor (torque sensor described for example in 0052 and a speed sensor needed to determine the running speed of the motor), and a processing unit 11 for receiving the information detected by the plurality of sensors. The processing unit 11 is in charge of controlling operation of the motor and tool 5, wherein the tool is operated in a forward direction as well as a reverse direction. 
Although, Katsuda et al teaches operating the tool at different torque values as well as different speed values which are set by unit 14 within control device 9, they do not specific the values of the torque set by the control device.
It would have been obvious to one person of ordinary skill in the art at the time the invention was filed to use the control device of Katsuda et al to adjust the torque and speed of the tool, since as described by Katsuda, the tool can be operated at different desired parameters (see for example paragraph 0014).

Claim 36, Katsuda describes foot switch 18 as one elements in charge of controlling the power/voltage outputted to the tool.
Claims 37 and 38, Katsuda et al describes the amount of power outputted to the motor being a parameter taken into account when adjusting the torque and speed of the motor. The specific power or time value that needs to be met in order to control movement of the tool is not given any patentable weight.
Claim 39, Katsuda describes for example in paragraph 0046 that notifier 17 lets the user know the driving state of the tool.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The documents cited in the attached PTO-892 form show other devices for controlling a dental instrument which includes a motor, wherein the devices include a plurality of sensors for detecting motor or system parameters which will be used to adjust the speed and/or torque of the motor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rina I Duda whose telephone number is (571)272-2062.  The examiner can normally be reached on M-F 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/RINA I DUDA/Primary Examiner, Art Unit 2846